Citation Nr: 1734917	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a mouth injury, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In this decision, the Board is reopening and granting the Veteran's claim for service connection for residuals of a mouth injury.


FINDINGS OF FACT

1.  The Veteran's claim to service connect residuals of a mouth injury was last denied in a March 2008 decision.  He did not appeal that decision and it is now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and it is reopened.

2.  The Veteran's residuals of a mouth injury are as least as likely as not the result of his in-service dental trauma.


CONCLUSIONS OF LAW

1.  The March 2008 decision is final.  New and material evidence has since been received, and the claim to service connect residuals of a mouth injury is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a mouth injury have been met.  38 U.S.C.A. §§ 1110; 1112, 1131, 1155; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening previously-denied service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104 (b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for residuals of a mouth injury was last denied in a March 2008 rating decision because the evidence did not show that residuals from his in-service injury existed.  He did not appeal that decision and it is now final.  Since then, he has provided medical opinions from his private dentist relating his current dental issues to his in-service injury.  He has also provided new information regarding incidents in service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for residuals of a mouth injury.  First, there is evidence of a current disability. A letter in February 2013 from the Veteran's private dentist indicated that the Veteran required comprehensive prosthetic procedures as a result of a lack of prompt dental treatment at the time of his in-service dental trauma.  See 38 C.F.R. § 3.303(a).  Further, VA examinations in October 1970 and August 2013 note that the Veteran has advanced periodontal disease with considerable bone loss, loose teeth, numerous amalgam restorations, and many missing teeth.  Additionally, the Veteran has consistently provided competent and credible reports about the symptoms and severity of dental issues following his in-service dental trauma.

Second, the Veteran's STRs show that on March 1969 he was hit in the head by a hatch, which caused him to catch his chin on the edge of a well.  The Veteran suffered a fractured alveolus buccal plate and loose and broken teeth.  The treating dentist noted that the prognosis for teeth 4 to 6 was "very doubtful;" and for teeth 11, 12 and 23 to 26 the prognosis was "questionable."  The dentist indicated that he suspected all would become nonvital.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current dental disabilities are the result of his in-service injury.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107.  Although there is evidence against the claim, a February 2013 private nexus opinion indicates that the Veteran's current dental disability is due to the lack of prompt dental treatment at the time of dental trauma creating a scenario in which a deterioration of his dental health was inevitable.  In formulating his opinion, the private dentist reviewed the Veteran's STRs and relied on his own expertise, knowledge, and training, along with years of experience treating the Veteran.  Thus, the Board finds that the February 2013 private nexus opinion is of significant probative value. This, along with the Veteran's lay statements is certainly at least as persuasive as the negative evidence regarding the question of whether the Veteran's current dental disabilities are the result of his in-service dental trauma.

As the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor and service connection for residuals of a mouth injury is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The claim of entitlement to service connection for residuals of a mouth injury is reopened.

Service connection for residuals of a mouth injury is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


